Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
 
Response to Amendment
Claims 1-2,5, 8-13 are pending. Claims 3-4, 6-7, are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2,5, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “an isolated circuit provided in a position apart from the patient circuit and the ground-side circuit on the insulating layer, no impedance element is connected to the isolated circuit, and the isolated circuit is completely surrounded by an insulating layer arranged between the patient circuit and the ground-side circuit in a plan view, wherein the isolated circuit is placed at a position on at least one of a first external surface and a second external surface where stray capacitance occurs between the patient circuit and the ground-side circuit” in lines 12-14.
This feature is unclear. First it recites, “no impedance element is connected to the isolated circuit” and then it goes on reciting “the isolated circuit is completely surrounded by an insulating layer”. If isolated circuit is surrounded by an insulating layer, then, there is an impedance element connected to it. In view of FIG. 6, para [0073], isolated circuit 44a, is connected to an impedance element 69, 70.  The connection is on the two-end portion of the isolated circuit 42 shown in FIGS 5, 6. Further, the recited element – the insulating layer (15, FIG. 6) can provide impedance to the isolated circuit 42 when an ac signal is transmitted to the patient side circuit. In view of FIG. 8, the insulating layer 104 provides impedance to the isolated circuit.  
 Thus, the claim is unclear. Appropriate connection/explanation is required. 
The applicant is advised to provide more structural limitations so that insulating layer and impedance elements are clearly defined and distinctly claimed in the claim. 
Claim 9 encompasses similar defects. Appropriate connection/explanation is required.

Claims 2,5, 8, 10-13 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-10, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 20120081861) in view of Kanno (US20130150668) and further in view of Yoon (US 20060139849 A1).
Regarding claim 1, Shimada discloses a substrate (module 10; FIGS. 1-2; para [0029], [0030]) for a medical device configured to be included in the medical device, a portion of which is brought into contact with or inserted into a subject (The device includes a wiring board and is configured to be included in a medical device; Para [0029]; It is noted that this is an intended use.),  the substrate for the medical device comprising: 
a patient circuit (conversion IC 15; FIGS. 1-2; Para [0038]); 
a ground-side circuit (circuit on the side of electrode 161; FIGS. 2-3) that is a circuit configured to perform at least one of transmission of a signal, reception of a signal, and supply of electric power to the patient circuit (the signal to the IC 15 comes from the ground side circuit 161; FIG. 4), the ground-side circuit being grounded by a protective ground (electrode portion 161 is set to ground; Para [0042]) to ensure safety of a manipulator of the medical device (electrode portion 161; multilayer wiring pattern 112 connected to the IC 15; FIGS. 1-2; Para [0042]; Voltage coming out from the IC 15 is stabilized; Para [0011]); 
an insulating layer provided between the patient circuit and the ground-side circuit and providing insulation between the patient circuit and the ground-side circuit (first insulating member 121 to a sixth insulating member 126; FIG. 1; Para [0030]-[0031]); and 
an isolated circuit provided in a position apart from the patient circuit and the ground-side circuit on the insulating layer (a third wiring pattern 113, a fourth wiring pattern 114, a fifth wiring pattern 115, a sixth wiring pattern 116; Para [0030]-[0031]), no impedance element is connected to the isolated circuit, and the isolated circuit is completely surrounded by an insulating layer arranged between the patient circuit and the ground-side circuit in a plan view (The third wiring pattern 113, the fourth wiring pattern 114, the fifth wiring pattern 115, and the sixth wiring pattern 116 are surrounded by insulating layers 121-122, 123,124, etc. FIG. 1), and
wherein the isolated circuit is placed at a position (Wiring patterns 113 etc.; FIG. 1) where stray capacitance occurs between the patient circuit and the ground-side circuit (The proximity between the ground side circuit, i.e., circuit on the side of electrode 161 (near first capacitor 16) and patient circuit, i.e. conversion IC 15 causes generation of stray capacitance. FIGS. 1, 2; The isolated circuit, i.e., wiring patterns - a third wiring pattern 113, a fourth wiring pattern 114; a fifth wiring pattern 115, a sixth wiring pattern 116 with inter layer members  136, 135, 134, 133, 132, and 131 are positioned where the stray capacitance occurs. FIGS. 1, 2).  
Shimada further discloses that such multi-layered substrate would provide high density and a high function devices for communication and would help downsizing the medical devices (Para [0002]), can be easily connected to the external device (Para [0054]) and reduce noise overlap (Para [0011]). 
Shimada does not expressly disclose a patient circuit that is conductively connected to the portion of the medical device that is configured to be brought into contact with or inserted into the subject and wherein the isolated circuit is placed at a position on at least one of a first external surface and a second external surface. 
Kanno is directed to endoscope apparatus (endoscope apparatus 10; abstract; FIG. 2, reproduced below; para [0021]) teaches a patient circuit (endoscopes 30, 40; scope circuits 32, 42; patient circuit 20, 21; para [0025]) that is conductively connected to the portion of the medical device (patient circuit 20, 21 are connected to the endoscopes 30, 40; para [0025]; FIG. 2) that is configured to be brought into contact with or inserted into the subject.
Yoon is directed to multilayered chip (abstract) and teaches that electrodes/wirings formed in a plurality of dielectric layers are spaced apart and alternatively arranged in the external surface for reducing parasitic capacitance (FIG. 3a; para [0016], [0033], [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Shimada in accordance with the teaching of Kanno so that a medical device with reduced noise (Para [0011] of Simada) and enhanced safety (Para [0028] and FIG. 2 of Kanno) features could be provided. Further, it would have obvious to further modify the internal wiring of Shimada to put some electrodes in the external surface in accordance teaching of Yoon so that more spacing between the wiring could be provided so that parasitic capacitance could be reduced (FIG. 3a; para [0016], [0033], [0045] of Yoon).

    PNG
    media_image1.png
    446
    673
    media_image1.png
    Greyscale


Regarding claim 2, Shimada discloses wherein a reference potential of the isolated circuit is different than a reference potential of the patient circuit and a reference potential of the ground-side circuit (In view of FIG. 1, isolated circuit, i.e., wiring patterns: a third wiring pattern 113, a fourth wiring pattern 114 etc., is positioned along the thickness direction of the substrate which would generate a different potential for the isolated circuit as compared to the ground side circuit and patient circuit.).
Regarding claim 9, Shimada discloses a device (module 10; FIGS. 1-2; para [0030]) configured to be  brought into contact with, at least in part, into a subject, the device comprising: 
a substrate (substrate of the module 10; para [0030]; FIG. 1) for the medical device, wherein the substrate includes a patient circuit (conversion IC 15; FIGS. 1-2; Para [0038]);
a ground-side circuit (circuit on the side of electrode 161; FIGS. 2-3) configured to perform at least one of transmission of a signal, reception of a signal, and supply of electric power to the patient circuit (the signal to the IC 15 comes from the ground side circuit 161; FIG. 4), the ground-side circuit being grounded by a protective ground (electrode portion 161 is set to ground; Para [0042]) to ensure safety of a manipulator of the medical device (electrode portion 161; multilayer wiring pattern 112 connected to the IC 15; FIGS. 1-2; Para [0042]; Voltage coming out from the IC 15 is stabilized; Para [0011]); 
an insulating layer provided between the patient circuit and the ground-side circuit and providing insulation between the patient circuit and the ground-side circuit (first insulating member 121 to a sixth insulating member 126; Para [0030]-[0031]); and 
an isolated circuit provided in a position apart from the patient circuit and the ground-side circuit on the insulating layer (a third wiring pattern 113, a fourth wiring pattern 114; a fifth wiring pattern 115, a sixth wiring pattern 116; Para [0030]-[0031]), no impedance element is connected to the isolated circuit, and the isolated circuit is completely surrounded by an insulating layer arranged between the patient circuit and the ground-side circuit in a plan view (The third wiring pattern 113, the fourth wiring pattern 114, the fifth wiring pattern 115, and the sixth wiring pattern 116 are surrounded by insulating layers 121-122, 123,124, etc. FIG. 1), and 
wherein the isolated circuit is placed at a position (A wiring patterns 113; FIG. 1) where stray capacitance occurs between the patient circuit and the ground-side circuit (The proximity between the ground side circuit, i.e., circuit on the side of electrode 161 (near first capacitor 16) and patient circuit, i.e. conversion IC 15 causes generation of stray capacitance. FIGS. 1, 2; The isolated circuit, i.e., wiring patterns - a third wiring pattern 113, a fourth wiring pattern 114; a fifth wiring pattern 115, a sixth wiring pattern 116 with inter layer insulating members  136, 135, 134, 133, 132, and 131 are positioned where the stray capacitance occurs. FIGS. 1, 2). 
Shimada further discloses that such multi-layered substrate would provide high density and a high function devices for communication and would help downsizing the medical devices (Para [0002]), can be easily connected to the external device (Para [0054]) and reduce noise overlap (Para [0011]).
Shimada does not expressly disclose a patient circuit that is conductively connected to the portion of the medical device that is configured to be brought into contact with or inserted into the subject and wherein the isolated circuit is placed at a position on at least one of a first external surface and a second external surface.
Kanno is directed to endoscope apparatus (endoscope apparatus 10; abstract; FIG. 2, reproduced below; para [0021]) teaches a patient circuit (endoscopes 30, 40; scope circuits 32, 42; patient circuit 20, 21; para [0025]) that is conductively connected to the portion of the medical device (Patient circuit 20, 21 are connected to the endoscopes 30, 40; para [0025]; FIG. 2) that is configured to be brought into contact with or inserted into the subject.
Yoon is directed to multilayered chip (abstract) and teaches that electrodes/wiring formed in a plurality of dielectric layers are spaced apart and alternatively arranged in the external surface for reducing parasitic capacitance (FIG. 3a; para [0016], [0033], [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Shimada in accordance with the teaching of Kanno so that a medical device with reduced noise (Para [0011] of Simada) and enhanced safety (Para [0028] and FIG. 2 of Kanno) features could be provided. Further, it would have obvious to further modify the internal wiring of Shimada to put some electrodes in the external surface in accordance teaching of Yoon so that more spacing between the wiring could be provided so that parasitic capacitance could be reduced (FIG. 3a; para [0016], [0033], [0045] of Yoon).
Regarding claim 10, Shimada does not expressly disclose a tip device including a tip circuit electrically connected to the patient circuit and configured to be brought into contact with or inserted into the subject; and a control device including the substrate for the medical device and configured to control operation of the tip device.
Kanno teaches a tip device (endoscope 30A; FIGS. 2, 3) including a tip circuit (circuit 32 connected to the CCD 31 of endoscopes 30, 40; FIG. 2) electrically connected to the patient circuit (connection portion 11, 12; FIG. 3; FIG. 5; Para [0102]) and configured to be brought into contact with or inserted into the subject; and a control device (Processor 5; para [0021]) including the substrate (FIGS. 9A, 8) for the medical device and configured to control operation of the tip device.
Regarding claim 13, Shimada does not expressly disclose wherein the isolated circuit includes a plurality of isolated circuits with at least a first one of the plurality of isolated circuits being placed at a position on the first external surface and at least a second one of the plurality of isolated circuits being placed at a position on the second external surface.
Yoon is directed to multilayered chip (abstract) and teaches that electrodes/wirings formed in a plurality of dielectric layers are spaced apart and alternatively arranged in the external surface for reducing parasitic capacitance (FIG. 3a; para [0016], [0033], [0045]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wirings (For example wirings 112 on both side of conversion IC 15) of Shimada’s to put them the external surfaces so that more spacing between the wiring could be provided so that parasitic capacitance could be reduced (FIG. 3a; para [0016], [0033], [0045] of Yoon). 

Claims 5, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 20120081861) in view of Kanno (US20130150668) and Yoon (US 20060139849 A1) and further in view of Kato (US 20140301047).
Regarding claims 5, 8, Shimada does not expressly disclose an electrical conductor provided in the ground-side circuit and fixed in the medical device while being electrically connected to an external ground connection provided in the medical device and outside of the substrate for the medical device.
 Kato teaches an electrical conductor (Conductive contact pins 205b and 205c; FIG. 4) provided in the ground-side circuit and fixed in a medical device (device 20; para [0064]) while being electrically connected to an external ground connection provided in the medical device and outside of the substrate for the medical device (Conductive contact pins 205b and 205c are inserted in the ground terminals 109b and 109c of the circuit board 10 and fixed in contact with the ground conductor in the second printed wiring board 201b positioned directly there-below. Abstract; Para [0066]; ground terminals 109b and 109c are external).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Shimada in accordance with the teaching of Kato so that an external ground could be provided (Abstract; Kato) to the substrate for safety and user convenience.

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Kanno (US 20130150668) and Yoon (US 20060139849 A1) and further in view of Kato (US 20140301047). 
Regarding claims 11, 12, Shimada does not expressly disclose an electrical conductor that fixes the substrate in the medical device, wherein the ground-side circuit is grounded via the electrical conductor. Kato teaches an electrical conductor (Conductive contact pins 205b and 205c; para [0066]) that fixes the substrate in the medical device (pins 205b and 205c can be used for fixing the substrate in the medical device), wherein the ground-side circuit is grounded via the electrical conductor (Conductive contact pins 205b and 205c are inserted in the ground terminals 109b and 109c of the circuit board 10 and fixed in contact with the ground conductor in the second printed wiring board 201b positioned directly there-below. Para [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify substrate of Shimada to in accordance with the teaching of Kato so that an external ground could be provided (Abstract of Kato) for safety and user convenience.


Response to Arguments

Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive. 
First, based on what is recited in the claim, it is unclear whether the claim includes any impedance element or not. Please see rejection under 112(b) above.
Assuming that a separate impedance element is recited in the claim, a portion of insulation layers (layers 121-126) may be considered as impedance element because these are insulator layers and can provide impedance to the AC signals passing through them. The claim does not provide any clear structural definition of impedance element and how it is structurally different from the insulating layer. Thus, a portion of layers 121-126 may be considered as impedance element. 
Second, since no structural difference between impedance element and insulating layer is provided in the claim, insulating layers  (layers 121-126) may be considered as insulating layer surrounding the isolated circuit  (layers 136 to 131). 
Regarding the feature “no impedance element is connected to the isolated circuit, and the isolated circuit is completely surrounded by an insulating layer arranged between the patient circuit and the ground-side circuit in a plan view,” it is noted that this feature makes claim unexaminable. On one hand, the claim recites there is “no impedance element” and on the other hand, the claim calls for having isolated circuit is completely surrounded by an insulating layer. Having no impedance element and having an insulating layer are contradictory to each other. Since the claim does not provide any clear structural limitation of impedance element and how it is structurally different from the insulating layer, one of ordinary skill in the art would not be able to point out whether there is any insulating/impedance element or not. The applicant is advised to provide more structural limitations so that insulating layer and impedance elements are clearly and distinctly defined in the claim. 
Further the examiner, respectfully disagrees with the applicant with respect to the argument presented dated August 16, 2022.
On page 9 of the argument, the applicant states – 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Yoon does suggest placing a circuit on the external surface. Yoon is directed to multilayered chip (abstract) and teaches that electrodes/wiring (external electrodes 34 and 35) formed in a plurality of dielectric layers are spaced apart and alternatively arranged in the external surface for reducing parasitic capacitance (FIG. 3a; para [0016], [0033], [0045]). By placing some isolated electrodes in the external surface, the spacing between the electrodes could be increased which can reduce the parasitic capacitance. For example, In view of teaching of Yoon, wiring 112, FIG. 1, of Shimada, could be brought onto the surface which would allow to have more gap between the wires 112, 113, reducing parasitic capacitance.  
Accordingly, the applicant’s arguments are persuasive at this time.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        12/18/2022